Exhibit 10.17(1)

 

SOC TELEMED

 

1768 Business Center Drive, Suite 100, Reston, Virginia 20190

 

October 23, 2020

 

Sean Banerjee

 

Re:SIDE LETTER RE COMPENSATION INCREASE

 

Dear Sean:

 

We are pleased to inform you that, pending approval of the Board of Directors of
the SOC Telemed, Inc. or, following the Closing (as defined below) the parent
entity thereof, (i) as of November 1, 2020, your annual base salary shall be
increased to $320,000, (ii) effective with respect to the 2021 performance
cycle, your target bonus opportunity shall be increased to 50% of your annual
base salary, and (iii) following the Closing you will receive an equity-based
award with a total target value of $1,500,000, comprising time-based vesting and
performance-based vesting restricted stock units substantially in the amounts
set forth on Schedule I hereto.

 

This letter is contingent on the closing of the transactions contemplated by
that certain Agreement and Plan of Merger by and among Healthcare Merger Corp.,
Sabre Merger Sub I, Inc., Sabre Merger Sub II, LLC, and the Company, dated as of
July 29, 2020 (the “Closing”), and shall be null and void ab initio in the event
the Closing does not occur.

 

Except for the potential change to your base salary and bonus opportunity, the
offer letter entered into by and between you and SOC Telemed, Inc. dated July
15, 2015, shall remain in full force and effect, and nothing in this letter
changes the at-will nature of your employment. Please keep a copy of this letter
for your records. If you have any questions, please contact me. Thank you for
continued dedication and hard work toward making SOC Telemed a successful
company!

 

  Very truly yours,       Specialists on Call, Inc.

 

  By: /s/ Paul Ricci     Paul Ricci, Executive Chairman

 

ACCEPTED AND AGREED

 

/s/ Sean Banerjee   Sean Banerjee  

